United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1775
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Todd Richard McDonald,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                          Submitted: November 26, 2018
                            Filed: November 29, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Todd McDonald pleaded guilty to possession of a firearm by a prohibited
person, and the district court1 imposed sentence. McDonald filed a notice of appeal.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), in which he challenges the term of supervised release.

       McDonald contends that the district court committed procedural error by
failing to explain adequately its reasons for imposing a 3-year term of supervised
release. But McDonald did not object at sentencing to the adequacy of the court’s
explanation, and we conclude that there was no plain procedural error. We also
conclude that the district court did not impose an unreasonable sentence. The court
properly considered the relevant sentencing factors and did not commit a clear error
of judgment in weighing relevant factors. See 18 U.S.C. §§ 3553(a), 3583(c).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                        -2-